Citation Nr: 1219820	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-46 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability (TDIU).  VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, effective November 30, 2009, service connection is in effect for urinary incontinence, rated as 40 percent disabling, currently rated as 60 percent disabling; spinal stenosis, rated as 10 percent disabling; anxiety disorder, rated as 30 

percent disabling; residuals, left ankle fracture with post-traumatic arthritis, rated as 20 percent disabling, tinnitus rated as 10 percent disabling; residuals, trauma, right knee, rated as noncompensably disabling; residuals, right ankle fracture rated as noncompensably disabling; residuals, fracture, right nasal bone, rated as noncompensably disabling; sinusitis rated as noncompensably disabling; hemorrhoids, rated as noncompensably disabling; left inguinal hernia rated as noncompensably disabling; and scar, bridge of nose, rated as noncompensably disabling.  The Veteran's combined rating was 70 percent, effective November 30, 2009.  The Veteran's combined rating is currently 80 percent, effective March 9, 2010.  Accordingly, the percentage requirements for TDIU benefits are met.  38 C.F.R. § 4.16(a).

The Veteran was afforded a general VA examination in February 2011.  The examiner reviewed the claims file and noted the Veteran's service-connected disabilities.  However, when discussing employability, the examiner merely listed each service-connected disability and indicated that the Veteran was not unemployable due to that service-connected disorder.  The examiner provided this opinion without any supporting rationale or reasoning.  However, the expressed opinions do not adequately address whether the Veteran's service-connected disabilities, acting in concert, prevent the Veteran from obtaining or retaining employment.  

In addition, the February 2011 VA examiner did not address the Veteran's service-connected anxiety disorder.  The Veteran has contended that he is unemployable largely due to his service-connected anxiety disorder.  The Veteran was afforded a VA psychiatric examination in August 2010.  The VA examiner commented that the Veteran's anxiety disorder would not significantly impact employment.  However, again, the service-connected anxiety disorder must be considered in combination with the other service-connected disabilities when determining whether the Veteran is precluded from securing and following substantially gainful employment.  In light of the above, the Board finds that the February 2011 VA examination is inadequate and the Veteran must be afforded a new VA 

examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (directing the Board to consider, with regard to 38 C.F.R. § 4.16(a), 'the impact of appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.').  

Finally, the record shows that the Veteran receives ongoing medical treatment for his service-connected disabilities at the VA Medical Center.  Therefore, updated VA treatment records must be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records from March 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of 

knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether the notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  With respect to the period of the appeal prior to November 30, 2009, the RO must consider whether referral for extraschedular consideration is appropriate.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and 

his representative have had an adequate opportunity to respond, the appeal must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

